DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2014/0291886 A1, hereinafter as “Mark”) in view of Kozar (US 2018/0202080 A1, hereinafter as “Kozar”). 
Regarding claim 1, Mark teaches:
A method for generating a thermoset Fiber-Reinforced Polymer (FRP) composite preform, the method comprising:
dispensing, from a print head (extrusion nozzle 10 in FIG. 1) of a 3D-printer, a resin coated fiber (FIG. 1 and [0141]: “FIG. 1 depicts an embodiment of a three dimensional printer using continuous strands of composite material to build a structure. In the depicted embodiment, ;
contacting lengths of the resin coated fiber bond together ([0142]: “As the continuous core reinforced filament is fed through the extrusion nozzle it is heated to a preselected extrusion temperature. This temperature may be selected to effect any number of resulting properties including, but not limited to, viscosity of the extruded material, bonding of the extruded material to the underlying layers, ….”. This teaches that the dispensed fiber bond together at the contacting lengths); and
positioning the print head, during the dispensing of the resin coated fiber, to three-dimensionally print the thermoset FRP composite preform ([0143]: “After being heated in the heated extrusion nozzle 10, the continuous core reinforced filament 2 is extruded onto a build platen 16 to build successive layers 14 to form a final three dimensional structure. … the position and orientation of the build platen 16 or the position and orientation of the heated extrusion nozzle 10 may be controlled by a controller 20 to deposit the continuous core reinforced filament 2 in the desired location and direction as the current disclosure is not limited .
Mark teach all the limitations except the resin coated fiber is a dual-cure resin coated fiber comprising a dual-cure resin with an ultra-violet (UV)-curable component and a thermally-curable component; and curing, during the dispensing of the dual-cure resin coated fiber, the UV-curable component with a UV light source such that the dual-cure resin coated fiber is partially cured.
However, Kozar teaches in an analogous art: 
a dual-cure resin coated fiber comprising a dual-cure resin with an ultra-violet (UV)-curable component and a thermally-curable component (FIG. 1 and [0044]: “a multi-part filament 10 has a first body part 14 that comprises a glass-fiber reinforced UV-curable resin and a second body part 16 that comprises a carbon fiber reinforced thermally-curable resin”; And [0045]: “the elongate filament body 12 may further comprise a third body part 28 that extends longitudinally along the elongate filament body 12 and that comprises a third material 30 that is different from the first material 18 and the second material 20. … the third material 30 may be selected for various applications, … such as to define an optical pathway in the form of an optical fiber or fiber bundle”; And [0037]: “curable materials may take the form of one or more of a polymer, a resin, a thermoplastic, a thermoset, a photopolymer, an ultra-violet  photopolymer, …”. All these teach a dual-cure resin coated fiber with fiber 30 in the core, and coated with UV-curable component 18 and thermally-curable component 20) ;
curing, during the dispensing of the dual-cure resin coated fiber, the UV-curable component with a UV light source such that the dual-cure resin coated fiber is partially cured (FIG. 20 and [0055]: “the curing energy source 64 may deliver curing energy 66 to impart .
Kozar teaches to partially cure the coated resin to adjust the rigidity of the extruded fiber material to facilitate the 3D printing manufacturing. This teaching can be incorporated into Mark. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark based on the teaching of Kozar, to make the method to further comprise the resin coated fiber is a dual-cure resin coated fiber comprising a dual-cure resin with an ultra-violet (UV)-curable component and a thermally-curable component; and curing, during the dispensing of the dual-cure resin coated fiber, the UV-curable component with a UV light source such that the dual-cure resin coated fiber is partially cured. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide sufficient rigidity to the … filament … such that the … filament … may be dispensed for additively manufacturing a part in three dimensions with a substrate against which the … filament … is laterally supported”, as Kozar teaches in [0033]. 

Regarding claim 2, Mark-Kozar teach all the limitations of claim 1.
Kozar further teaches:
forming, prior to the dispensing, the dual-cure resin coated fiber by coating a core fiber with the dual-cure resin (FIG. 20 and [0053]: “… systems 50 comprise a supply 58 of the second body part 16 and a supply 60 of the first body part 14 positioned relative to the supply 58, with the supply 60 being configured to apply the first body part 14 to the second body part 16 to form the multi-part filament 10 as the system 50 manufactures a part 56”; And FIG. 1 and [0045]: “the elongate filament body 12 may further comprise a third body part 28 that extends .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mark based on the teaching of Kozar, to make the method to further comprise forming, prior to the dispensing, the dual-cure resin coated fiber by coating a core fiber with the dual-cure resin. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide sufficient rigidity to the … filament … such that the … filament … may be dispensed for additively manufacturing a part in three dimensions with a substrate against which the … filament … is laterally supported”, as Kozar teaches in [0033].

Regarding claim 3, Mark-Kozar teach all the limitations of claim 2.
Kozar further teaches:
coating of the core fiber is performed by at least one of a group comprising dip-coating, spraying ([0056]: “in some such methods, the applying 102 may comprise one or more of spraying, coating, misting, and dripping the first body part 14 on the second body part
16”), brushing, or impregnating the dual-cure resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mark based on the teaching of Kozar, to make the method wherein coating of the core fiber is performed by at least one of a group comprising dip-coating, spraying, brushing, or impregnating the dual-cure resin. One of ordinary 

Regarding claim 4, Mark-Kozar teach all the limitations of claim 1.
Kozar further teaches:
the dual-cure resin coated fiber being dispensed from the print head is an uncured pre-impregnated dual-cure fiber (FIG. 20 and [0055]: “…  the curing energy source 64 may deliver the curing energy 66 …, to the multi-part filament 10 downstream of (i.e., after exiting) the delivery guide 54”; And [0056]: “in some such methods, the applying 102 may comprise one or more of spraying, coating, misting, and dripping the first body part 14 on the second body part 16”; And [0053]: “… systems 50 comprise a supply 58 of the second body part 16 and a supply 60 of the first body part 14 positioned relative to the supply 58, with the supply 60 being configured to apply the first body part 14 to the second body part 16 to form the multi-part filament 10 as the system 50 manufactures a part 56”. All these teach the uncured pre-impregnated dual-cure resin costed fiber is dispensed from the printer head 54 and then is cured by the curing energy 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mark based on the teaching of Kozar, to make the method wherein the dual-cure resin coated fiber being dispensed from the print head is an uncured pre-impregnated dual-cure fiber. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide sufficient rigidity to the … filament … such that the … filament … may be dispensed for additively manufacturing a part in three 

Regarding claim 6, Mark-Kozar teach all the limitations of claim 1.
Mark further teaches:
cutting the dispensed dual-cure resin coated fiber with a mechanical chopper of the print head (FIG.1 and [0144]: “the three dimensional printer includes a cutting mechanism 8. … While one embodiment of the cutting mechanism including a cutting blade is shown,…”)

Regarding claim 7, Mark-Kozar teach all the limitations of claim 1.
Mark further teaches:
cutting the dispensed dual-cure resin coated fiber with a laser of an optical chopper of the print head (FIG. 1 and [0144]: “the three dimensional printer includes a cutting mechanism 8. … other types of cutting mechanisms as described in more detail below are also possible, including, but not limited to, lasers, …”).

Claim 8 recites a system to conduct the operation steps of claim 1 with patentably the same limitations. Therefore, claim 8 is rejected for the same reason recited in the rejection of claim 1.

Regarding claim 9, Mark-Kozar teach all the limitations of claim 8.
Mark further teaches:
the 3D-printer comprises a multi-axis robot arm that positions the print head ([0143]: “any appropriate movement mechanism may be used to control either the nozzle or the build platen including … robotic arms …”).

Regarding claim 10, Mark-Kozar teach all the limitations of claim 8.
Mark further teaches:
the 3D-printer comprises a gantry that positions the print head, and the print head is rotatably mounted on the gantry ([0143]: “any appropriate movement mechanism may be used to control either the nozzle or the build platen including gantry systems, …”; And “[0226]: “the printer head may be moved and rotated”. All these teach the 3D printer comprises a gantry to mount the print head which can be positioned and rotated).

Claims 11, 13, 16 and 17 recite a system to conduct the operation steps of claims 2, 3, 6 and 7 respectively with patentably the same limitations. Therefore, claims 11, 13, 16 and 17 are rejected for the same reasons recited in the rejection of claims 2, 3, 6 and 7 respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Kozar, and in further view of Springer (US 2017/0326761 A1, hereinafter as “Springer”). 
Regarding claim 5, Mark-Kozar teach all the limitations of claim 1.
But Mark-Kozar do not teach the UV light source that cures the UV-curable component comprises a light emitting diode (LED) lamp, the LED lamp has a power greater than or equal to 3 W and less than or equal to 30W, and the LED lamp illuminates a surface of the dual-cure resin coated fiber with an intensity of 3 J/mm2 or more.

the UV light source that cures the UV-curable component comprises a light emitting diode (LED) lamp ([0075]: “the energy source can be a light emitting diode (LED),fluorescent tube or other conventional bulb having a wavelength in the range from about 360nm to about 420 nm”),
the LED lamp has a power greater than or equal to 3 W and less than or equal to 30W ([0075]: “a LED Blacklight Ultraviolet bar powered by 9×3-Watt UV long life LED's (approx. 50,000 hrs.) and a low power draw of only 30-Watts, Eco UV Bar 50 IR solution for producing brilliant washes of ultraviolet light that can be used the is an affordable, low maintenance solution for producing brilliant washes of ultraviolet light that can be used”), and
the LED lamp illuminates a surface of the UV-curable component with an intensity of 3 J/mm2 or more ([0076]: “an energy source having wavelength in a range from about 360 nm to about 420 nm at a surface power density less than about 400 mW/cm2 was applied to cure the material for about two minutes …”. 400 mW/cm2 x 120 seconds = 480 J/mm2, which is bigger than 3 J/mm2 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark-Kozar based on the teaching of Springer, to make the method wherein the UV light source that cures the UV-curable component comprises a light emitting diode (LED) lamp, the LED lamp has a power greater than or equal to 3 W and less than or equal to 30W, and the LED lamp illuminates a surface of the dual-cure resin coated fiber with an intensity of 3 J/mm2 or more. One of ordinary skill in the art would have been motivated to do this modification since it can help “cure the material”, as Springer teaches in [0076].

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Kozar, and in further view of deRochemont (US 2002/0031918 A1, hereinafter as “deRochemont”). 
Regarding claim 12, Mark-Kozar teach all the limitations of claim 11.
But Mark-Kozar do not teach the coating system comprises a bath of the dual-cure resin where the core fiber is dip-coated to form the dual-cure resin coated fiber.
However, deRochemont teaches in an analogous art: 
the coating system comprises a bath of the resin where the core is dip-coated to form the resin coated ([0064]: “The resin can be applied by
dip-coating a pre-constructed network into a resin bath …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark-Kozar based on the teaching of deRochemont, to make the system wherein the coating system comprises a bath of the dual-cure resin where the core fiber is dip-coated to form the dual-cure resin coated fiber. One of ordinary skill in the art would have been motivated to do this modification since can help enable the coating process, as deRochemont teaches in [0064]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Kozar, and in further view of Lee (US 2013/0075387 A1, hereinafter as “Lee”). 

But Mark-Kozar do not teach the coating system comprises a brush that brushes the dual-cure resin and coats the core fiber to form the dual-cure resin coated fiber.
However, Lee teaches in an analogous art: 
the coating system comprises a brush that brushes the resin and coats the core fiber to form the resin coated fiber ([0040]: “The mixed solution of polymer resin and ceramic material may be coated on the surface of carbon fiber using coating
methods such as brush coating …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mark-Kozar based on the teaching of Lee, to make the system wherein the coating system comprises a brush that brushes the dual-cure resin and coats the core fiber to form the dual-cure resin coated fiber. One of ordinary skill in the art would have been motivated to do this modification since can help enable the coating process, as Lee teaches in [0040]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Weisenberg (US 2018/0326651 A1): teaches a filament winding apparatus wherein the filament coating is cured by UV light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115